                Case 1:20-cv-10874-MBB Document 27 Filed 12/04/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

                                          )
BN FARM LLC d/b/a THE FARM BAR AND )
GRILLE ESSEX, BNIPSWICH LLC d/b/a         )
FOX CREEK TAVERN f/k/a EN FUEGO           )
COCINA MEXICANA, BN MARINA LLC, )
BNR BEVERLY INC d/b/a EN FUEGO            )
BEVERLY, BNR SALISBURY LLC d/b/a          )
PORTSIDE WATERFRONT KITCHEN &             )
BAR, BNR METHUEN LLC d/b/a THE            )
MILLER’S TAVERN a/k/a THE MILLER          )
TAVERN, BNFARMDOVER, LLC d/b/a THE )                    Civil Action No. 1:20-cv-10874-MBB
FARM BAR & GRILLE DOVER,                  )
BNRFARMMANCH LLC d/b/a THE FARM )
BAR & GRILLE MANCHESTER, BNR              )
HAMPTON LLC d/b/a THE 401 TAVERN          )
and BN REALTY LIMITED LIABILITY           )
COMPANY,                                  )
   Plaintiffs/Defendants-in-Counterclaim, )
                                          )
v.                                        )
                                          )
THE CINCINNATI CASUALTY COMPANY, )
   Defendant/Plaintiff-in-Counterclaim.   )
                                          )

                       PLAINTIFFS’/DEFENDANTS’-IN-COUNTERCLAIM
                            MOTION FOR SUMMARY JUDGMENT

          Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Local Rule 56.1 and Local

Rule 7.1, the plaintiffs/defendants-in-counterclaim move for summary judgment on Count I

(Declaratory Judgment), Count II (Breach of Contract – Business Interruption and Extra

Expense) and Count III (Breach of Contract – Civil Authority) of their Complaint. Additionally,

the plaintiffs/defendants-in-counterclaim move for the entry of summary judgment on Count I

(No Alleged Direct Physical Loss or Damage), Count II (No Alleged Civil Authority Because

Access Was Not Prohibited) and Count III (Exclusions Otherwise Preclude Coverage) of the

defendant’s/plaintiff’s-in-counterclaim counterclaims. In support of this Motion, the



{00386227.1 }
                Case 1:20-cv-10874-MBB Document 27 Filed 12/04/20 Page 2 of 3




plaintiffs/defendants-in-counterclaim rely upon their Memorandum of Law in Support of

Plaintiffs/Defendants-in-Counterclaim Motion for Summary Judgment, Joint Statement of

Undisputed Facts, the Affidavit of Bradley Atkinson, Affidavit of Noah Goldstein and Affidavit

of Ryan Cox.

                                     BN FARM LLC d/b/a THE FARM BAR AND GRILLE
                                     ESSEX, BNIPSWICH LLC d/b/a FOX CREEK TAVERN
                                     f/k/a EN FUEGO COCINA MEXICANA, BN MARINA
                                     LLC, BNR BEVERLY INC d/b/a EN FUEGO BEVERLY,
                                     BNR SALISBURY LLC d/b/a PORTSIDE
                                     WATERFRONT KITCHEN & BAR, BNR METHUEN
                                     LLC d/b/a THE MILLER’S TAVERN a/k/a THE MILLER
                                     TAVERN, BNFARMDOVER, LLC d/b/a THE FARM
                                     BAR & GRILLE DOVER, BNRFARMMANCH LLC
                                     d/b/a THE FARM BAR & GRILLE MANCHESTER,
                                     BNR HAMPTON LLC d/b/a THE 401 TAVERN and BN
                                     REALTY LIMITED LIABILITY COMPANY,
                                     By their attorney,


                                     /s/ Seth H. Hochbaum
                                     SETH H. HOCHBAUM – BBO NO. 568118
                                     SARAH E. ECKERT – BBO NO. 688894
                                     REGNANTE STERIO LLP
                                     401 Edgewater Place, Suite 630
                                     Wakefield, MA 01880-6210
                                     shochbaum@regnante.com
                                     seckert@regnante.com
                                     (781) 246-2525

Dated: December 4, 2020




{00386227.1 }                                  2
                Case 1:20-cv-10874-MBB Document 27 Filed 12/04/20 Page 3 of 3




                     CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2)

          In accordance with Local Rule 7.1(a)(2) and in a good faith effort to resolve or narrow

the issue presented by this Motion, the undersigned hereby certifies that he conferred

telephonically with counsel and via email with counsel on numerous dates between August 2020

and December 3, 2020. A resolution was unable to be reached.

                                        /s/ Seth H. Hochbaum _       _____________
                                        SETH H. HOCHBAUM – BBO NO. 568118
                                        SARAH E. ECKERT – BBO NO. 688894
                                        REGNANTE STERIO LLP
                                        Edgewater Office Park
                                        401 Edgewater Place, Suite 630
                                        Wakefield, MA 01880-6210
                                        shochbaum@regnante.com
                                        seckert@regnante.com
                                        (781) 246-2525




                                    CERTIFICATE OF SERVICE

          By the undersigned signature, I hereby certify on behalf of the above-captioned plaintiffs,

that on December 4, 2020, a true and accurate copy of the foregoing document was

electronically-filed with the Clerk of the Court via the Court’s CM/ECF System and will be sent

electronically to all registered participants as identified on the Notice of Electronic Filing.



                                        /s/ Seth H. Hochbaum
                                        SETH H. HOCHBAUM – BBO NO. 568118
                                        SARAH E. ECKERT – BBO NO. 688894
                                        REGNANTE STERIO LLP
                                        Edgewater Office Park
                                        401 Edgewater Place, Suite 630
                                        Wakefield, MA 01880-6210
                                        shochbaum@regnante.com
                                        seckert@regnante.com
                                        (781) 246-2525

{00386227.1 }                                      3
